    Case: 1:19-cr-00733 Document #: 57 Filed: 01/08/20 Page 1 of 7 PageID #:304




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

 UNITED STATES OF AMERICA,                )
                                          )
                                          )
        v.                                )         No. 19 CR 733-2,3
                                          )
 RICK OWEN and JERY BARTON,               )         Magistrate Judge
                                          )         Maria Valdez
                      Defendants          )
                                          )


                                      ORDER

      The Court, having held a preliminary examination in this matter, finds that

probable cause exists to hold the defendants to answer in the district court for the

charge of the crime of money-laundering conspiracy, in violation of 18 U.S.C.

Section 1956(h). The Court allowed the defendants and the government to submit

closing argument briefs. By agreement of all parties, the briefs were due on

December 20.

      Under Federal Rule of Criminal Procedure 5.1(a), the sole purpose of the

preliminary hearing is to determine whether there is “probable cause to believe that

an offense has been committed and that this defendant committed it.” The rule

allows the Court to consider and rely on hearsay evidence. United States v. Adeyeye,

359 F.3d 457, 460-61 (7th Cir. 2004). It also allows a defendant to cross-examine

witnesses. Further, in making this probable cause determination, courts apply a

“totality of the circumstances analysis” and “make a practical, common sense




                                          1
     Case: 1:19-cr-00733 Document #: 57 Filed: 01/08/20 Page 2 of 7 PageID #:304




decision whether, given all the circumstances . . . , there is a fair probability that

the defendant committed the crime. Illinois v. Gates, 462 U.S. 213, 238 (1983).

       Here, the defendants did exercise the right to cross-examine the agent but

did not choose to call any witnesses on their own behalf. The Court finds the

testimony of Special Agent Villa and the evidence to be sufficiently credible and

reliable to establish each element of the crime charged. The defendants are charged

under 18 U.S.C. § 1956(h) with conspiracy to launder money, which requires

establishing that they were knowingly involved with two or more people for the

purpose of money laundering, United States v. Gracia, 272 F.3d 866, 873 (7th Cir.

2001), and that they “1) conducted a financial transaction with the proceeds of an

illegal activity; 2) knew that the property represented illegal proceeds; and 3)

conducted the transaction with the intent to promote the carrying on of the

unlawful activity.” United States v. Febus, 218 F.3d 784, 789 (7th Cir. 2000). The

agreement does not have to be explicit and may be proven by circumstantial

evidence. United States v. Turner, 400 F.3d 491, 496 (7th Cir. 2005).

A.     Venue

       Before addressing the specific factual determinations, the Court will address

the legal argument raised by the defendant Barton concerning proper venue. Barton

argues that the Northern District of Illinois is an improper venue for the charge. He

claims that all of the essential acts specifically committed by Barton as relied upon

by the government took place in Ohio, and thus venue is proper only in Ohio.




                                            2
    Case: 1:19-cr-00733 Document #: 57 Filed: 01/08/20 Page 3 of 7 PageID #:304




      The proper place for a trial for the charge of money laundering conspiracy is

“in the district where venue would lie for the completed offense under [Section

1956(i)(1)], or in any other district where an act in furtherance of the attempt or

conspiracy took place.” See Whitfield v. United States, 543 U.S. 209, 215-218 (2005)

(noting that an overt act is not necessary for conviction under Section 1956(h), but

that when an overt act has been committed, venue is proper in any district where

the act took place). For crimes that occur in more than one state or district, venue is

constitutionally and statutorily proper in any district in which part of the crime was

committed. See 18 U.S.C. § 3237(a); United States v. Tingle, 183 F.3d 719, 726 (7th

Cir. 1999). The traditional rule is that a conspiracy charge may be tried in any

district in which an overt act of the conspiracy occurred. See United States v.

Rodriguez, 67 F.3d 1312, 1318 (7th Cir. 1995); United States v. Molt, 772 F.2d 366,

369 (7th Cir. 1985) (“As long as one overt act in furtherance of the conspiracy is

committed in a district, venue is proper there.”).

      As the government points out, a number of acts alleged were committed by

co-defendant Bustamante in furtherance of the conspiracy in the Northern District

of Illinois, some of which defendant Barton was specifically aware were being

carried out in Illinois. The court adopts the government’s statement of factual

support found in the United States’ Memorandum in Support of a Finding of

Probable Cause [Doc. No. 55] at 12-13, and finds that the argument as to improper

venue is not well taken.




                                           3
     Case: 1:19-cr-00733 Document #: 57 Filed: 01/08/20 Page 4 of 7 PageID #:304




B.     Factual Findings in Support of Probable Cause

       1.        Defendant Owen

       Defendant Owen argues that probable cause is lacking due to no direct or

indirect evidence that he was aware of illegal money laundering based on narcotics

sales. The Court disagrees. There is sufficient circumstantial evidence to show that

Owen helped Bustamante to locate bank account holders that would allow money to

pass through their accounts. (See Compl., Ex. 1 ¶ 5(b).) CS2 was identified by Owen

as one such account holder. Owen introduced CS2 to Bustamante and between

August 2017 and February 2019, approximately $2,661,050 in cash was laundered

that account, which CS2 described as illicit proceeds. (Id. ¶¶ 13(b), (d) and (h).)

Owen argues that the Complaint alleges that Owen introduced Bustamante to CS2

in early 2016, and since no transactions are alleged until one and a half years later,

that is evidence of a lack of knowledge. Overall, however, Owen still must contend

with the CS2 stating that Owen instructed CS2 where to transfer the (according to

CS2) illicit proceeds after they were deposited into the Company A Bank Account.

(Id. ¶ 13(f).)

       Owen’s role also included helping Bustamante make travel plans for the

purpose of collecting and depositing illicit narcotics proceeds. (See id. at ¶¶ 132,

135-36, 85-88, 113-15, and 189-90.) Owen’s knowledge of the illicit activity can be

found in conversations between Owen and Bustamante discussing “Lalo.” (Id. at ¶¶

115(a); 115(b), 132, and 136.) There are sufficient allegations in the Complaint to

demonstrate that Owen knew, at least indirectly, about the illicit nature of the



                                           4
    Case: 1:19-cr-00733 Document #: 57 Filed: 01/08/20 Page 5 of 7 PageID #:304




transfers of money. (Id. at ¶¶ 48(b), 106(a).) Owen was also aware that searches had

been conducted by law enforcement on wire transfer locations where Bustamante

had dropped off proceeds of probable narcotics transactions. (Id. at ¶¶ 201 and

201(a).) Owen was also aware that Bustamante had been accused of being a DEA

informant. (Id. at ¶ 106.)

      Specifically, Owen and Bustamante had a conversation that indicates Owen’s

knowledge of the illicit activity. Bustamante said, “You have no idea the attention

that you guys are under, because other guys have stolen half a million, 300 grand.

It’s a total of 2 million dollars that people have taken from Lalo’s group. So, if he

thinks he’s gonna get away from not paying back the money, . . . he really doesn’t

understand who these people are, man.” (Id. at ¶ 35.)

      Further, Owen challenges the agent’s interpretation of certain terms and

phrases as based on speculation. The Court finds that under the totality of the

circumstances, the interpretations are not based just on speculation. Overall, the

evidence and testimony at the preliminary hearing showed probable cause that

Owen participated in the charged conspiracy.

      2.     Defendant Barton

      Barton, like Owen, challenges the government’s proof of knowledge that

Barton was aware of the laundering of illegal narcotic proceeds. The Court finds

that there is sufficient indirect evidence to suggest that Barton was aware that he

was engaging with Bustamante in the laundering of money that was derived from

the sale of cannabis, a controlled substance under federal law.



                                           5
    Case: 1:19-cr-00733 Document #: 57 Filed: 01/08/20 Page 6 of 7 PageID #:304




      In August 9, 2019, Bustamante asked Barton about setting up a new bank

account through which they could “process cash” and “be able to exit [transfer out]

the funds within 48 hours, 72 hours.” (Id. at ¶¶ 36(a) and 36(b).) Barton responded

with “. . . it’s gotta be on a place where they have some experience with those kind

of arrangements. Which would be in one of the states where [ ] Cannabis is legal.”

(Id. at ¶ 36(a).) Barton argues that he was referring to hemp, a non-controlled

substance. In the absence of testimony that he meant hemp, the Court has the

affidavit indicating he specifically referred to proceeds from the sale of cannabis, not

hemp. Barton also was aware that Bustamante was dealing with the same issue as

Lalo – they wanted to send the money from the U.S. to Mexico and were having

trouble doing so using normal banking channels. (Id. at ¶ 36(c).)

      There is also support in the Complaint for finding probable cause that Barton

had knowledge of the illicit source of the funds. After Barton was interviewed by

federal agents in May 2019, he called Bustamante right away to say that he “told

[the federal agent] nothing” but that Barton was concerned about the visit. (Id. at ¶

62(b).) Shortly after this, Barton became aware that another person from whom

Barton had received cash and deposited into Barton’s account was the subject of a

federal seizure of his funds. (Id. at ¶ 65(a).) Barton had also been asked about

certain high deposits into his Huntington Bank accounts by bank compliance

personnel. (Id. at ¶¶ 57, 65(a).)

      Barton’s response was to distance himself from the individuals who gave him

the money that caused the bank’s inquiry and to ask Bustamante to provide



                                           6
    Case: 1:19-cr-00733 Document #: 57 Filed: 01/08/20 Page 7 of 7 PageID #:304




information on them to Barton. (See id. at ¶¶ 57(c), 59(a).) Bustamante referred to

one individual as a “runner” for Lalo and Barton responded with that’s “not what

Huntington wants to hear.” (Id. at ¶ 59(b).)

      Taken as a whole, this is sufficient evidence to demonstrate probable cause

on the knowledge aspect of the charge of conspiracy. Barton’s conduct as detailed in

the Complaint, his use of his IOLTA account, his awareness of Bustamante’s

knowledge and dealings with Lalo and others, his response to bank inquiries, and

his other statements, show sufficient knowing participation in the conspiracy.

      The issue for the Court to determine is whether there is sufficient evidence to

hold the defendants to answer in the district court. Overall, the circumstantial

evidence meets the “fair probability” standard of a preliminary hearing and leads

this Court to the conclusion that there is probable cause to believe that the offense

alleged in the complaint entitled United States v. Owens and Barton, 19 CR 733,

has been committed and that the defendants have committed it. The defendants

will be held to answer in the district court.



SO ORDERED.                                     ENTERED:




DATE:        January 8, 2020                    ___________________________
                                                HON. MARIA VALDEZ
                                                United States Magistrate Judge




                                            7
